IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42618

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 647
                                                )
       Plaintiff-Respondent,                    )   Filed: September 30, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
MICHAEL ANGELO JOHNSON,                         )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Jon J. Shindurling, District Judge.

       Judgment of conviction and unified sentence of ten years with three years
       determinate for delivery of a controlled substance, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before MELANSON, Chief Judge; GRATTON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Michael Angelo Johnson pled guilty to delivery of a controlled substance. Idaho Code
§ 37-2732(a)(1)(A). The district court sentenced Johnson to a unified term of ten years with
three years determinate. Johnson appeals asserting that the district court abused its discretion by
imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Johnson’s judgment of conviction and sentence are affirmed.




                                                   2